Citation Nr: 1515505	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, claimed as discogenic disease of the lumbosacral spine.    

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected dorsal spine disability.

3.  Entitlement to service connection for sudden onset of paralysis, to include as secondary to herbicide exposure and service-connected dorsal spine disability.  

4.  Entitlement to service connection for multiple lipomas, to include as secondary to herbicide exposure.

5.   Entitlement to a rating higher than 10 percent for dorsal spine disability.

6.  Entitlement to an effective date prior to August 30, 2002, for the assignment of a 10 percent rating for residual scar of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and May 2010 issued by the Department of Veterans Appeals (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of service connection for a low back disorder, sudden onset of paralysis, and multiple lipomas, and the claim for an increased rating for the dorsal spine disability are REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a June 2004 unappealed rating decision, the RO denied the claim of service connection for a low back disorder, claimed as discogenic disease of the lumbosacral spine.  

2.  Evidence received since the RO's June 2004 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.

3.  In a December 1999 rating decision, the RO denied the claim for a compensable rating for the Veteran's service-connected nose scar;  the Veteran perfected an appeal of the decision; the Board denied the claim in a March 2001 decision; and the Veteran appealed the Board's March 2001 denial of the increased rating claim.  

4.  Pursuant to a March 2004 Board remand, in a September 2005 rating decision, the RO assigned a 10 percent rating for the nose scar, effective from August 30, 2002.  Thereafter, the Veteran withdrew his appeal.  

5.  In January 2007, the Veteran submitted a statement indicating his desire to withdraw all appeals pending before VA.

6.  In January 2009, the Veteran filed a claim seeking an effective date prior to August 30, 2002, for the assignment of a 10 percent rating for a scar to the nose.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The claim for an effective date earlier than August 30, 2002, for the assignment of a 10 percent rating for a scar of the nose is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400 (2011).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In the decision below, the Board is reopening the claim for service connection for a low back disorder, and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

As for the earlier effective date claim, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

New and Material Evidence Claim

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In June 2004, the RO issued a rating decision that denied the Veteran's claim seeking service connection for a low back disorder, identified as discogenic disease of the lumbosacral spine, because there was no evidence showing that the disorder was incurred in or caused by his military service.  Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  38 C.F.R. 3.156(b).  Under these circumstances, the June 2004 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.

The evidence received since the RO's June 2004 rating decision includes the Veteran's testimony asserting a continuity of low back symptomatology since service and a January 2006 VA medical opinion regarding the etiology of the Veteran's diagnosed low back disorder.  The Board finds that this evidence is new and material, and combined with VA assistance, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Consequently, the Board finds that the evidence submitted since the June 2008 rating decision is both new and material.  Thus, the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Earlier Effective Date Claim

The Veteran seeks an earlier effective date for the assignment of a 10 percent rating for his service-connected scar of the nose.  He essentially asserts that although a noncompensable rating was assigned for his disability from April 1974 to August 29, 2002, his nose scar had not improved and continued to warrant a compensable rating for that time period.

Unappealed rating decisions are final one year from the date of mailing of notice, in the absence of clear and unmistakable error, and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7105(b)(1).  If a Veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200 , 20.201, 20.202.  If the Veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302(a) , 20.1103.

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error.  Id., 20 Vet. App. at 299.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Review of the record shows that the RO granted service connection for a scar of the nose in a June 1973 rating decision and assigned an initial 10 percent rating effective from August 1972.  The rating for the nose scar was subsequently decreased to noncompensable (0%), effective from April 1974.  Years later, in September 1999, the Veteran filed a claim for an increased rating for the nose scar disability, which was denied in a December 1999 rating decision.  The Veteran appealed the denial of his claim for an increased, and the claim was denied in a March 2001 Board decision.  Subsequently, the Veteran appealed the March 2001 Board denial of his claim to the Court of Appeals for Veterans Claims (Court).  In November 2001, the Court granted a Joint Motion for Partial Remand with respect to this issue, and the case was remanded to the Board for appropriate action in accordance with the Joint Motion.  

Pursuant to a March 2004 Board remand, the RO completed additional development with respect to the claim and, in a September 2005 rating decision, granted an increased 10 percent rating for the nose disability, effective from August 30, 2002.  Soon after, the RO recharacterized the issues on appeal as a claim for a compensable rating for the nose scar prior to August 30, 2002 and for a rating higher than 10 percent for the disability from that date.  The Veteran expressed his continued disagreement with the ratings assigned for his nose scar disability and requested that his case be returned to the Board for further appellate review.  Thereafter, in a written statement received at the RO on January 26, 2007, the Veteran expressed his desire to withdraw "any and all issues on appeal" with VA.

Looking at the record, the Board finds that the Veteran's January 2007 written statement satisfies the requirements of § 38 C.F.R. § 2.204 for the withdrawal of an appeal.  Although the Veteran testified that he did not remember submitting this withdrawal, the record reflects otherwise.  The withdrawal became effective when it was received at the RO on January 26, 2007.  See 38 C.F.R. § 2.204(b)(2) and (3).  Accordingly, the Board finds that the appeal for a compensable rating prior to August 30, 2002, and for a rating higher than 10 percent from that date was properly withdrawn.  Therefore, upon the Veteran's withdrawal of the appeal as to the ratings assigned for his service-connected nose scar, the RO's September 2005 rating decision became final.  See 38 C.F.R. §§ 20.200, 20.1103.

The Veteran filed the claim for an earlier effective date for the 10 percent rating for his scar that is now on appeal in January 2009.  

In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date prior to August 30, 2002 for the 10 percent rating assigned for his service-connected nose scar.  However, as previously explained, the Court has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105; see also Rudd, 20 Vet. App. 296.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.  Clear and unmistakable error has not been claimed in this case.  

The Board cannot adjudicate the Veteran's earlier effective date claim without violating the Court's express prohibition against freestanding earlier effective date claims as articulated in Rudd.  Therefore, there is no legal entitlement to an effective date earlier than August 30, 2002, for a 10 percent rating for a nose scar disability and the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to that extent only, the claim is granted.

The appeal for an earlier effective date prior to August 30, 2002, for the assignment of a 10 percent rating for scar of the nose is dismissed.

REMAND

Although the Board regrets the delay, additional development is needed with respect to the remaining claims on appeal.

The Veteran seeks service connection for a low back disorder he attributes to injuries he sustained due to an in-service motor vehicle accident.  He has already been awarded service connection for a dorsal spine strain attributable to the accident, but claims to also have a separate disability of the low back that warrants service connection.  In the alternative, the Veteran claims that his low back disorder was caused or aggravated by his service-connected dorsal spine disability.

Additionally, the Veteran claims that he currently suffers from episodes of sudden onset of paralysis that he attributes to his service-connected dorsal spine disability, or in the alternative, to in-service exposure to herbicides.

The medical evidence of currently of record does not present a clear picture of the nature and etiology of the Veteran's claimed low back disorder or whether he suffers from a spine condition that is separate and distinct from his already service-connected dorsal spine disability.  Specifically, the medical evidence reflects his spine diagnoses over the years as including discogenic disease of the lumbosacral spine, dorsal strain, thoracic strain, and a thoracolumbar strain.  However, there is no adequate medical opinion of record that reconciles or explains the nature of these varying diagnoses.  In this regard, a January 2006 VA examiner characterized the Veteran's service-connected spine disability as a lumbosacral strain and noted findings on a September 2004 MRI that showed minimal bulging disc at multiple levels and facet joint hypertrophy.  The examiner commented that these findings were not present on a July 2003 MRI, and stated that it was difficult to relate the September 2004 findings to the Veteran's military service without resorting to speculation.  The examiner determined, however, that the Veteran was already service-connected for the lumbosacral strain.  From the examiner's comments, and the Veteran's description of his low back symptomatology, it is difficult to assess whether the Veteran's current back symptoms are all manifestations of his service-connected dorsal spine disability or whether his symptoms may be attributed to two different spine conditions.  As this case presents certain medical questions about the current nature and etiology of the Veteran's claimed spine condition that cannot be answered by the Board, a remand is warrant to afford the Veteran an examination and obtain an adequate medical opinion to resolve this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In light of the unanswered medical questions regarding the Veteran's spine conditions, the Board finds that his claim for an increased rating for his dorsal spine disability is inextricably intertwined with the claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).   Given this, coupled with the fact that the Veteran was last afforded a VA examination to assess the severity of his service-connected spine disorder in May 2010 and his assertions that he has episodes of paralysis due to his dorsal spine disability, the VA spine examination directed by this remand must fully describe and assess all current manifestations of the Veteran's thoracolumbar spine conditions in order to adequately evaluate the severity of his service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4).  

As for the remaining claim, the Veteran asserts that he currently has multiple lipomas spread throughout his body due to in-service exposure to herbicides.  He claims to have been exposed to herbicidal agents during his service as an air traffic controller in Korat, Thailand.  He has testified that he worked as a radar specialist in a trailer located on the perimeter of the airport runway on base and that he sometimes had to go outside of the trailer to manually move the radar equipment.  The Veteran described an incident during which he claims he was outside moving the radar system when herbicides were being sprayed around the perimeter of the runway.  He essentially attributes this in-service exposure to his currently diagnosed lipomatosis disorder.

Service personnel records verify the Veteran's service as an air traffic control operator and show that he was assigned to a base in Korat, Thailand from April 1971.  Although this evidence and his service treatment records do not document an in-service exposure to herbicidal agents, the Board notes that the Veteran is competent to describe his military experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Given the known use of herbicide agents at the perimeters of bases in Thailand, the Veteran's statements in this regard must be considered in determining whether service connection is warranted.  See generally VA Adjudication Manual M21-1 MR, Part IV, Subpart ii, Ch. 2., Sec. C, part 10, para. Q.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his multiple lipomas disorder.  In light of the Veteran's verified service in Thailand and his contentions of in-service exposure to hazardous chemicals, such is sufficient to trigger the duty on the part of VA to provide an examination as to this service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  The Veteran must be afforded a VA examination so as to determine the nature and etiology of his multiple lipomas disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include assisting the Veteran in obtaining relevant ongoing treatment records from his private chiropractor, or any other private or VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified.

2.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran a VA examination or examinations by an examiner(s) with sufficient expertise to determine the current manifestations and severity and manifestations of his service-connected dorsal spine disability, as well as the etiology of any other thoracolumbar spine disorders found on examination.  The claims file and any pertinent records included in his electronic file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The RO should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a detailed account of all manifestations of the service-connected low back strain found to be present and must specifically identify any additional diagnoses associated with the disorder.  The examiner is then asked to address the following:

(a)  The examiner is asked to state whether the Veteran has a lumbosacral disorder that is separate from his service-connected dorsal spine disability.  If the Veteran is found to have a separate lumbosacral disorder, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in or is otherwise related to service.  If the thoracolumbar disorder is not found to be related to service, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's service-connected dorsal spine disability.

(b).  The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current neurological symptoms manifested by the sudden onset of paralysis is caused or aggravated by his service-connected dorsal spine disability.  If the Veteran's symptoms are not attributed to his service-connected disability, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by or is related to his military service, to include any claimed exposure to herbicides therein.  If the neurological symptoms are due to the dorsal spine disability or to the Veteran's military service, the examiner must specifically identify the neurological diagnosis.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his diagnosed lipomas disorder.  The claims file and any pertinent records included in his electronic file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based on a review of the record, and with consideration of the Veteran's statements, the must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed lipomas disorder was caused by or is related to his military service, to include any claimed exposure to herbicides therein.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested has been completed, the RO must review each examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


